Citation Nr: 1401718	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1965 to March 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision that, in pertinent part, denied service connection for depression.  The Veteran timely appealed.

In a June 2011 decision, the Board denied service connection for depression.

The Veteran appealed the June 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Memorandum Decision, the Court vacated the portion of the Board decision that denied benefits for depression, and remanded that portion to the Board for further development and readjudication. Judgment was entered later that same month.  Thereafter, the case was returned to the Board. 

In June 2013, the Board remanded the matter for additional development, consistent with the Court's Memorandum Decision.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
Lastly, the portion of the Board's June 2011 decision that denied the Veteran's petition to reopen a claim for service connection for schizophrenia, was affirmed by the Court in March 2013.  Hence, that matter is no longer before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran does not have an acquired psychiatric disability, to include a depressive disorder, that is related to a disease or injury during active service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include a depressive disorder, was not incurred or aggravated in service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a March 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

Here, the Veteran contends that a depressive disorder had its onset in active service.  In this regard, he contends that his depression began when he was stationed at McGuire Air Force Base during active service.  The Veteran reportedly was sent to represent the Air Force at a funeral for his roommate, who was killed in a motor vehicle accident in the winter of 1966; and the Veteran did not know what to say to his roommate's family.  In the following spring, the Veteran also was a passenger on a bus that was involved in an accident with a car; and he reportedly witnessed "the first death of a human being" in his life.  The Veteran reported sustaining a bump on his head and a cut under his chin, and witnessed the suffering of the car's passenger.  When asked a couple of days later if he was alright, the Veteran replied that he was alright but mentally he will never forget.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

That notwithstanding, his service treatment records do not reflect any findings or complaints of depression.  On a "Report of Medical History" completed by the Veteran in November 1966, he checked "no" in response to whether he ever had or now had depression or excessive worry.  His separation examination in November 1966 specifically noted no evidence of psychosis or neurosis.

Service connection may be presumed, for certain chronic diseases, such as psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2013).

In this case, there is no evidence of a psychosis manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

Private treatment records show that the Veteran was first hospitalized for an acute schizophrenic episode in August 1969.  At that time the Veteran had exhibited unusual behavior during the previous week, and he became agitated periodically and threatened to become violent.  Records show that he was started on psychotropic medication, and that his behavior and speech appeared bizarre at times.  There was evidence at that time of an underlying paranoid thinking disorder; intense preoccupation with problems of race and religion were apparent.  The Veteran eloped from the hospital unimproved, and was advised to return for further treatment.  Since then, he has been hospitalized on several occasions, and diagnosed with chronic paranoid schizophrenia.

During a June 1986 VA examination, the Veteran first reported that his depression began while in active service, and that he felt depressed because there was not much to do.  He indicated that he experimented with marijuana, and that his depression continued.  He also reported having more distressing problems following active service, including hearing voices; and that he became more socially withdrawn.  Following examination, the examiner found no evidence of a post-traumatic stress disorder (PTSD); and indicated that the Veteran had several other psychiatric diagnoses, which have resolved-including alcohol dependence and marijuana abuse.  The examiner opined that the Veteran has a likely diagnosis of chronic paranoid schizophrenia, separate from his abuse of alcohol and marijuana.  

Social Security records reflect that a psychiatric review conducted in March 1986 revealed the presence of a schizophrenic disorder.  At that time there was evidence of neither an affective disorder nor an anxiety disorder.

Private treatment records, dated in June 1988, include a psychiatric discharge summary and final diagnoses of schizophrenia, paranoid; depression; and overweight.

VA treatment records, dated in 1993 and 1994, show that the Veteran denied symptoms of major depression or mania.  VA notes of an individual therapy session, dated in September 2004, reveal no evidence of a major depressive disorder, mania, paranoia, or delusional thinking.

In June 2013, the Board issued a remand requesting a medical opinion describing whether it is at least as likely as not that the Veteran has any current disability manifested by depression that had its onset in active service or is the result of disease or injury incurred or aggravated during active service-specifically, to include the in-service witnessing of traumatic injuries and death sustained by passengers in a motor vehicle accident, as reported by the Veteran, and his claim of continuing depression since then.

In response to the Board's remand, a VA mental disorders examination was conducted in August 2013.  The August 2013 examiner noted the Veteran's mental health history, and opined that the Veteran currently has only one mental disorder, diagnosed as schizophrenia, chronic paranoid type.  The examiner found no evidence of a PTSD or of any traumatic brain injury.

Following examination and review of the Veteran's history and treatment records, the August 2013 examiner opined that the Veteran has not ever been diagnosed with a depressive disorder.  In support of the opinion, the examiner noted the Veteran's longstanding history of diagnosis and treatment for paranoid schizophrenia, as documented.  The examiner also noted that, although the Veteran appeared to drink alcohol and use drugs in active service, there is no evidence that he manifested any other psychiatric disorders during that time.  Moreover, the examiner found no evidence to indicate that there was any relationship between the Veteran's reaction to witnessing the vehicular accident and his current symptoms of schizophrenia.

Based on the available records and the Veteran's self-report, the examiner opined that the claimed disability less likely as not had its onset in active service; or is the result of disease or injury incurred or aggravated during active service.  The examiner reasoned that the Veteran consistently has been diagnosed with schizophrenia, which has no relationship with his traumatic exposure during active service.  In the absence of any diagnosis of a depressive disorder, there can be no connection between depression and the reported events in service.  The examiner also noted that the Veteran did not report any depressive symptoms during the August 2013 examination.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent the Veteran contends he is currently depressed, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of any psychiatric disorder.  Again, this is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic criteria to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's reports of experiencing traumatic events during active service.  However, the report of the August 2013 examination indicates that the Veteran does not have a current depressive disorder, and that his longstanding schizophrenia has no relationship with his traumatic exposure during active service.  This is highly probative evidence against finding a nexus between any present psychiatric disability and active service.

The Board finds the August 2013 examiner's opinion to be probative for resolving the matter on appeal.  As noted above, the examiner has the medical knowledge to express a competent opinion; and found no evidence of a psychiatric disorder other than alcohol and drug abuse in active service, or of any relationship between a current psychiatric disability and active service.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, the competent evidence is against finding that the Veteran has a current depressive disorder or any psychiatric disability linked to service.  A preponderance of the evidence is therefore against a finding that the Veteran's psychiatric disability either had its onset during service or is related to the in-service witnessing of traumatic injuries and death sustained by passengers in a motor vehicle accident.  The reasonable doubt doctrine is not for application.  Thus, service connection for a depressive disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a depressive disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


